DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-5 under U.S.C. 102(a)(2) and U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Soukos (US 20050064371 A1) and Kokuba (US 6162052 A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being obvious over Soukos (US 20050064371 A1) in view of Kokuba (US 6162052 A).
	In regards to claim 1, Soukos discloses a sublingual end-effector (0073 and Fig 34 show the sublingual device for emitting light therapy) comprising: 
an optical fiber waveguide, having a waveguide input connector at a proximal end thereof and an output tip at a distal end thereof (Par. 0030 of Applicant’s specification discloses the optical waveguide is/can be an optical fiber. Par. 0063 of Soukos discloses the optical fiber having an input connector/attachment point with a proximal and distal end); 
and a mouthpiece, secured to the output tip of the optical fiber waveguide (Par 0063 discloses a mouthpiece [100 in Fig 34] begin secured to the output of the optical fiber as to allow for light therapy to be delivered); 
wherein the output tip at the distal end of the optical fiber waveguide is operable to emit a photonic emission, aligned to the optical fiber waveguide, from the distal end of the optical fiber waveguide into sublingual tissue adjacent to the output tip (Par 0006 and 0063 disclose the optical fiber is configured to emit light/photonic emission to the oral cavity from the distal end of the optical fiber).
Soukos does not disclose wherein the optical fiber waveguide emits a conical photonic emission. However, in the same field of endeavor, Kokuba discloses a medical device wherein the fiber emits a conical emission (Col 3, lines 1-10) for the purpose of expanding/optimizing emission (Col 8, lines 45-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have taken the art of Soukos and modified it by having the fiber emit a conical emission, as taught and suggested by Kokuba, for the purpose of expanding/optimizing emission (Col 8, lines 45-50).
In regards to claim 5, the combined teachings of Soukos and Kokuba as applied to claim 1 discloses the sublingual end-effector of claim 1, wherein the output tip of the optical fiber waveguide is disposed within a downwardly-angled aperture within the mouthpiece to direct photonic emissions from the output tip of the optical fiber waveguide into the sublingual region Fig 35 of Soukos shows the downwardly angle and Par. 0063 of Soukos discloses the light emissions are dispersed within the oral cavity).

3.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Soukos and Kokuba as applied to claim 1 and in view of Gora (US 20130190565 A1).
	In regards to claim 2, the combined teachings of Soukos and Kokuba as applied to claim 1discloses the sublingual device comprising an optical fiber, but it does not disclose there being a protective sheath around the optical fiber. However, this is common with optical fibers as disclosed by Gora. Gora discloses a probe/device that is inserted into the mouth of the user. Par. 0031 of Gora further discloses this probe comprises an optical fiber with a protective sheath in order to protect the optical fiber. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Soukos and Kokuba and modified them by having to optical fiber comprise a protective sheath, as taught and suggested by Gora, in order to protect the optical fiber (Par. 0031 of Gora). 
	In regards to claim 3, the combined teachings of Soukos, Kokuba, and Gora as applied to claim 2 above discloses the sublingual end-effector of claim 2, wherein the protective sheath comprises a rigid, curved tube having a fixed bend radius (Par. 0040 of Gora discloses this protected optical fiber has a bend radius of approximately 80 mm). 
	In regards to claim 4, the combined teachings of Soukos, Kokuba, and Gora as applied to claim 3 discloses sublingual end-effector of claim 3, wherein the protective sheath has a bend radius of at least 40 mm (Par. 0040 of Gora discloses a bend radius of about 80 mm). 
Gora discloses the bend radius being 80nm rather than at least 40nm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792 


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 January 2022